       Case: 4:18-cr-00831-CDP Doc. #: 31 Filed: 10/30/18 Page: 1 of 1 PageID #: 56



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     UNITED STATES OF AMERICA,                         )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                ) No. 4:18CR00831 CDP/SPM
                                                       )
     CURTIS ALFORD,                                    )
                                                       )
                 Defendant.                            )


                               GOVERNMENT’S NOTICE OF INTENTION
                                  NOT TO SEEK DEATH PENALTY

          Comes now Jeffrey B. Jensen, United States Attorney for this District, Paul J. D’Agrosa and

Anthony Box, Assistant United States Attorneys and hereby serve notice to the Court that the United

States does not intend to seek the death penalty as to Defendant Alford in the above cause.

                                                         Respectfully submitted,

                                                         JEFFREY B. JENSEN
                                                         United States Attorney

                                                         /s/ Paul J. D’Agrosa__________
                                                         PAUL D’AGROSA, #36966MO
                                                         Assistant U.S. Attorney
                                                         /s/ Anthony Box______________
                                                         ANTHONY BOX, #58575MO
                                                         Special Assistant U.S. Attorney
                                                         Thomas F. Eagleton Courthouse
                                                         111 South Tenth Street, 20th Floor
                                                         St. Louis, Missouri 63102
                                                         (314) 539-2200

                                    CERTIFICATE OF SERVICE

    A copy of the foregoing was served this 30th day of October, 2018 on Mr. Justin Gelfand,
    counsel for Defendant Alford, via this Court’s electronic case filing system.

                                                         /s/ Paul J. D’Agrosa
